Citation Nr: 1452766	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 1945.  He died in November 2000.  The appellant is the Veteran's third wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (Pension Center) in St. Paul, Minnesota.  VA transferred jurisdiction to the RO in Wichita, Kansas.

The appellant had a VA Travel Board Hearing in August 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the appellant on the issue presently decided.  The appellant did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the appellant of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The appellant has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  



FINDINGS OF FACT

1. The Veteran married the appellant in April 1963.

2. The Veteran died in November 2000.
 
3. The appellant and the Veteran were legally married when he died.  However, they had not resided together since 1969.

4. The appellant filed for divorce 3-4 weeks prior to the Veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014). 

VA satisfied its duties to notify and assist through a December 2011 letter.  The letter advised the appellant of the evidence it needed to substantiate her claim and what VA would do to assist.

The appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Factual Background

The Veteran married the appellant in April 1963.  They produced a daughter in August 1965.  

The appellant contends the Veteran was unable to provide for his family's welfare because of his seasonal employment as a golf instructor.  The appellant detailed the couple's frequent relocations to support her husband's profession in the first six years of their marriage.  See, e.g., March 2012 VA Form 9 and August 2013 hearing transcript.  Because of this economic instability, the appellant returned to Kansas in 1969.1  Id.  Neither the appellant nor her daughter resided with the Veteran after 1969.  Id.  

The Veteran died in November 2000.  His death certificate lists his marital status as married and the appellant as his surviving spouse. 

VA was paying the Veteran disability compensation when he died.  VA rated him as 10 percent disabled.  

In November 2010, the appellant applied for VA death benefits as the Veteran's surviving spouse.  Her application states they were legally married, but they were separated for 31 years - from 1969 until his death - due to "irreconcilable differences." 

The Pension Center denied her claim in December 2010.  The appellant submitted a Notice of Disagreement in November 2011.  In December 2011, the Pension Center requested the appellant provide additional information regarding her relationship with the Veteran, but she did not respond.  

The appellant and her daughter testified before the undersigned Veterans Law Judge in August 2013.  Both witnesses testified the appellant remained married to the Veteran despite their extended separation.  After 1969, the appellant never filed a joint tax return with the Veteran.  The appellant also testified that she had not seen the Veteran in a "good while" before he died.  Hearing transcript at 8.  Moreover, she testified she had filed for divorce "three or four weeks" before he died.  Id. at 11.  She filed because she "wanted to start a life with someone else," and "after 30 years [of] separation . . . it seemed like the thing to do."  Id. at 7. 

Legal Background

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 (2014).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a Veteran at the time of the Veteran's death; and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2014).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2014).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2014); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The U.S. Court of Appeals for the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  (emphasis added) Alpough v. Nicholson, 490 F.3d 1352, 1357.  


Analysis

The Pension Center denied the claim in December 2010, citing the appellant's "fault" in the separation.  The appellant disagreed with this determination in her November 2011 Notice of Disagreement.  Indeed, she took the further step of stating the Veteran "was guilty of misconduct" in her March 2012 VA Form 9.  

The case, however, does not turn on a finding of misconduct.  Instead, it turns on the appellant's decision to file for divorce before the Veteran's death.  The divorce filing signifies a "definite intent to end the marriage" - as discussed in Alpough - and by extension, breaks the "continuous cohabitation" requirement of 38 C.F.R. § 3.53(a).  As this requirement has not been met, the appellant does not meet the statutory definition of a "surviving spouse," and her claim must be denied.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA benefits is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


